DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 61, 64, 65, and 67-69 are pending.
Claims 1, 61, 64, 65, and 67-69 are allowed.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 May 2021 and 03 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 64, 65, and 67-69 under 35 U.S.C. 103 in the Office action mailed 02 March 2021 as being unpatentable over Stone et al. in view of Kim et al. in view of Hessels et al. in view of Ohl et al. in view of Ma et al. in view of Subramanian et al. in view of Groskopf et al. is withdrawn in view of the remarks and amendment received 29 May 2021.
The rejection of claim 61 under 35 U.S.C. 103 in the Office action mailed 02 March 2021as being unpatentable over Stone et al. in view of Kim et al. in view of Hessels et al. in view of Ohl et al. in view of Ma et al. in view of Subramanian et al. in view of Groskopf et al. as applied to claims 1, 64, 65, and 67-69 above, and further in view of Singh et al. and Culig et al. is withdrawn in view of the remarks and amendment received 29 May 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not show predicting a recurrence of prostate cancer using the claim set of gene expression levels. The claims are patent eligible under 35 U.S.C. 101 because the two independent claims 1 and 67 require a treatment step that is a practical application of the result of the recited prognostic determination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631